El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*357Los hermanos Martínez Chapel son dueños por títnlo de herencia en común proindiviso de una casa radicada en Caguas y para hacer cesar la comunidad otorgaron la escri-tura de 21 de julio de 1915 por la cual todos ellos convinieron en adjudicarla a uno de los herederos con la obligación de que éste satisficiera a los demás en metálico la parte que en la casa les correspondía. En la escritura estuvieron repre-sentados dos herederos menores de edad por su madre con patria potestad y sin interés alguno en la herencia.
Presentado ese documento en el Registro de la Propie-dad de Caguas para su inscripción el registrador interino la negó fundándose en que él contrato que contiene consti-tuye una enajenación, la cual se ha efectuado por la madre con patria potestad sobre sus menores hijos sin la autoriza-ción judicial requerida por el artículo 229 del Código Civil, enmendado por la ley de la Asamblea Legislativa de 9 de marzo de 1911.
La misma cuestión suscitada por el Registrador interino de Caguas fué resuelta por nosotros en el caso de Sánchez v. Registrador de la Propiedad, 21 D. P. R. 478 en el cual llegamos a la conclusión de que el artículo 229 del Código Civil, enmendado por la ley No. 33 de 9 de marzo de 1911, no es aplicable a una división de bienes en comunidad en que están interesados menores de edad porque dicha división se rige por el artículo 413 en relación con el 1027 de dicho código, que no exige autorización judicial para llevar a cabo una división de bienes poseídos en comunidad por menores de edad, cuando éstos están representados por el padre o ma-dre, artículo que no ha sido derogado por la sección 3 de la ley de 9 de marzo de 1911.
En ese caso se consideró detenidamente la única cuestión, que se plantea en este recurso, y como el registrador recurrido no ha presentado alegato para sostener su conclusión contra-ria a la doctrina consignada en el caso citado, no tenemos que agregar a lo que entonces dijimos sino que nuestro cri-*358terio está de acuerdo con la resolución de la Dirección G-eneral de los Registros de España de 9 de octubre de 1901.
La nota recurrida debe revocarse y ordenarse la inscrip-ción del documento.

Revocada, la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.